DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 1/29/2018 on EP. It is noted, however, that applicant has not filed a certified copy of the EP18461509.4 application as required by 37 CFR 1.55.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:
“the spacing means” in claims 3 and 4 should read –the spacer--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “indexing means" in claims 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification indicates that:
 “chamfer 50” in paragraph 0137 and Fig. 8; and “chamfer portion 88” in paragraph 0142 and Fig. 9 are the corresponding structure of “indexing means" in claims 19 and 20, and
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15-17 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoi (JP 2017-067372 A, see equivalent document EP 3358279 A1 for translation) in view of Pomin (US PGPub No. 2015/0338167).
Regarding claim 1, Tomoi discloses a heat exchanging module (Fig. 12) comprising:
at least a heat exchanger (water heat exchanger 201 with receiver drier 216) configured to exchange heat between two fluids (the heat exchanger performs heat exchange between water and refrigerant, paragraph 0033) flowing internally within the heat exchanger (see the heat exchanger 201 in Fig. 1 has water circuit on right side and refrigerant circuit on left side within the heat exchanger 201); and
a housing (280 and 290),
said housing having at least an outer frame (the internal walls of the 280 and 290 enclosing the heat exchanger 201 and receiver drier 216).
Tomoi fails to disclose said housing having an inner frame, the inner frame being arranged for holding the heat exchanger, the outer frame being arranged for holding the inner frame,
wherein the inner frame and the outer frame are separated by a non-null distance configured to form a thermal isolation between the heat exchanger and a surrounding environment of the housing.
Pomin (Fig. 1) discloses said housing having an inner frame (parts 42, 43 and rods 23), the inner frame being arranged for holding the heat exchanger (cooler block 8), the outer frame (walls 4 and 5) being arranged for holding the inner frame (the coupling 11 of the outer frame walls 4 and 5 holds the T member 13 of the parts 42 and 43).
According to the teaching of Pomin, the parts 42, 43 and rods 23 in Pomin may be added to surround and hold the heat exchanger 201 of Tomoi; and the inner walls of 290 that receives the heat exchanger 201 may be modified to include the coupling 11 to receive the T member 13 of the parts 42 and 43.
As a result, Tomoi in view of Pomin discloses wherein the inner frame and the outer frame are separated by a non-null distance (the distance between parts 42, 43 and wall 4, “non-null distance” is understood as a non-zero distance) configured to form a thermal isolation between the heat exchanger and a surrounding environment of the housing (such a distance is a thermal isolation which increase thermal resistance of the parts 42, 43 and wall 4).
Since vibrations occurs in the components of the refrigerating system and Pomin discloses a solution of mounting by a heat exchanger within an enclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said housing having an inner frame, the inner frame being arranged for holding the heat exchanger, the outer frame being arranged for holding the inner frame,
wherein the inner frame and the outer frame are separated by a non-null distance configured to form a thermal isolation between the heat exchanger and a surrounding environment of the housing in Tomoi in view of Pomin in order to prevent vibration and damage as a result of the vibration between the heat exchanger 201 and inner walls of 290.
Regarding claim 2, Tomoi as modified further discloses wherein the inner frame and/or the outer frame comprises at least one spacer on at least one of its side (coupling 11 and T member 13 in Pomin, these are ribs provided on the inner wall of the parts 42, 43 and outer wall 4).
Regarding claim 3, Tomoi as modified further discloses wherein the non-null distance (100) is generated by the spacing means (see the distance generated by the coupling 11 and T member 13 in Fig. 1 of Pomin)
Regarding claim 4, Tomoi as modified further discloses wherein the spacing means comprises at least a rib formed on at least the inner frame or the outer frame (see rejection of claim 2 above).
Regarding claim 5, Tomoi as modified further discloses wherein the rib extends between the inner frame and the outer frame (the coupling 11 and T member 13 extends between the parts 42, 43 and outer wall 4, Fig. 1 of Pomin).
Regarding claim 6, Tomoi as modified further discloses an outer rib (coupling 11 in the inner walls of 290 as modified), said outer rib extending on the inside of the outer frame (the coupling 11 is provided inside the opening that receives the heat exchanger 201), the inner frame having an inner rib extending on the outside of the inner frame (the T member 13 extends outside the heat exchanger 201 as modified), wherein the outer rib and the inner rib collaborates to limit a movement between the outer frame and the inner frame (see Fig. 1 of Pomin, as least the vertical movement in reference to the Fig. 1 of Pomin is limited between the modified heat exchanger 201 and inner walls of 290).
Regarding claim 7, Tomoi as modified further discloses wherein the inner rib and the outer rib have complementary shapes (the coupling 11 and the T member 13 have matching shapes).
Regarding claim 8, Tomoi as modified further discloses wherein the outer rib enters in the inner rib (see Fig. 1 of Pomin).
Regarding claim 9, Tomoi as modified further discloses wherein at least one internal flange (the L shaped ends 26 of rod 23) extends in an inner space (space between walls 4 and 42 in Pomin or inner wall of 290 and heat exchanger 201 in Tomoi) delimited by the inner frame (the space is delimited by the added parts 42, 43 and rods 23 in modified heat exchanger 201).
Regarding claim 10, Tomoi as modified further discloses wherein the internal flange of the inner frame is arranged for mechanically holding the heat exchanger (the L shaped ends 26 holds the cooler block 8 in Fig. 1 od Pomin).
Regarding claim 11, Tomoi as modified further discloses wherein the housing (280, 290) is arranged for receiving a receiver drier of the heat exchanging module (the housing 280 receives receiver drier 216, see Figs. 7, 9 and 10 of Tomoi).
Regarding claim 15, Tomoi as modified further discloses a receiver drier (216).
Regarding claim 16, Tomoi as modified further discloses wherein the outer frame (the internal walls of the 280 and 290) comprises at least two parts, a bottom part (the internal walls of 290) and a top part (the internal walls of 280) that define an inner area (the space that encloses the heat exchanger 201) of the outer frame.
Regarding claim 17, Tomoi as modified further discloses wherein the housing is made of an insulating material (the members 280 and 290 are made of heat insulating material, paragraph 0099 and 0101 of Tomoi).
Regarding claim 22, Tomoi as modified further discloses a process of assembly of a heat exchanging module according to claim 1, comprising: a first step of mounting of the heat exchanger inside the inner frame (the modification of the heat exchanger 201 of Tomoi includes mounting of the parts 42, 43 and rods 23 onto the heat exchanger 201 of Tomoi); and a second step of mounting of the inner frame inside the outer frame (the mounting of the T member 13 on the modified heat exchanger 201 and the coupling 11 on the walls of 290).
Regarding claim 23, Tomoi as modified further discloses wherein the second step comprise an mounting of the inner frame further comprises an intermediate step of mounting the inner frame inside of a bottom part of the outer frame (mounting of the modified heat exchanger 201 into the couplings 11 of the inner wall of 290), the process further comprising a third step of mounting of a top part of the outer frame on the bottom part of the outer frame (mounting the inner wall of 280 onto the inner wall of 290 to cover the heat exchanger 201).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoi (JP 2017-067372 A) in view of Pomin (US PGPub No. 2015/0338167) as applied to claim 11 above, and further in view of Fudala (EP 2784425 A1).
Regarding claim 12, Tomoi fails to disclose wherein the inner frame is configured to carry the receiver drier.
Fudala (Fig. 2) wherein the inner frame (18) is configured to carry the receiver drier (the bracket 22 of the frame carries the receiver drier 7).
According to the teaching of Fudala, the inner frame (parts 42, 43 and rods 23 of Pomin) of the modified heat exchanger (201 of Tomoi) may also include the bracket 22 to carry the receiver drier (216 in Tomoi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the inner frame is configured to carry the receiver drier in Tomoi in view of Fudala in order to further prevent vibration at the receiver drier 216.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoi (JP 2017-067372 A) in view of Pomin (US PGPub No. 2015/0338167) as applied to claim 11 above, and further in view of Tauren (US Patent No. 7,347,253).
Regarding claim 13, Tomoi fails to disclose wherein the housing comprises at least a bottle bar inside an area arranged for holding the receiver drier, said bottle bar making contact with said receiver drier.
Tauren discloses wherein the housing (3) comprises at least a bottle bar (plates 23) inside an area arranged for holding the cylindrical shaped heat exchanger (inside the area of housing 3 holding the support plate 16 of the cylindrical heat exchanger), said bottle bar making contact with said cylindrical heat exchanger (see Figs. 5 and 6).
Therefore, support plates or bars may be provided in an area between the inner walls of 280 (a part of the housing) and the cylindrical receiver drier 216 in order to fix a clearance between the inner walls of 280 and the receiver drier.
Again, components in refrigeration system are subjected to vibration from compressor, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the housing comprises at least a bottle bar inside an area arranged for holding the receiver drier, said bottle bar making contact with said receiver drier in order to prevent vibration at the receiver drier 216.
Regarding claim 14, Tomoi as modified further discloses wherein the bottle bar extends from the outer frame (the plate extends from the inner walls of 280 to the cylindrical surface of the receiver drier 216).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoi (JP 2017-067372 A) in view of Pomin (US PGPub No. 2015/0338167) as applied to claim 2 above, and further in view of Voegele (US Patent No. 7,313,893).
Regarding claim 18, Tomoi fails to disclose wherein the at least one spacer is inclined relatively to a plane of an outer surface of the inner frame or to a plane perpendicular to a bottom side of the outer frame and parallel to a longitudinal direction L.
Voegele discloses clamp 190 provided on ribs (below flanges 142b and 144b, Fig. 3) to join the two walls 170 and 180 together, and is iclined relatively to a plane of an outer surface (upper surface of walls 170 and 180 in Fig. 2) of the inner frame (the sides of the ribs engaging the clamp 190 are inclined relative to the plane of the upper surface of walls 170 and 180 in Fig. 2).
It is noted that the coupling 11 and the T member 13 in Pomin is also a joint to couple the two parts 42 and 43. Therefore, one of ordinary skill in the art could have substituted one known element (coupling 11 and T member 13 of Pomin) for another (angled ribs and clamp 190 of Voegele), and the results of the substitution would have been predictable (to join the two parts of 42 and 43 in the modified Tomoi in view of Pomin).
Regarding claim 19, Tomoi fails to disclose wherein the at least one spacer comprises an indexing means facilitating the insertion of the inner frame inside of the outer frame.
Voegele further discloses wherein the at least one spacer comprises an indexing means (the chamfer below the flanges 142b and 144b, Fig. 3) facilitating the insertion of the inner frame inside of the outer frame (the chamfer is provided for insertion of the walls 170 and 180 into the clamp 190 through snap-on joining).
As noted above, the coupling 11 and the T member 13 in Pomin is also a joint to couple the two parts 42 and 43. Therefore, one of ordinary skill in the art could have substituted one known element (coupling 11 and T member 13 of Pomin) for another (angled ribs including the chamfer and clamp 190 of Voegele), and the results of the substitution would have been predictable (to join the two parts of 42 and 43 in the modified Tomoi in view of Pomin).
Regarding claim 20, Tomoi as modified in claim 19 further discloses wherein the indexing means is located at an end of the rib (at upper left and right corners of the rib in Voegele).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoi (JP 2017-067372 A) in view of Pomin (US PGPub No. 2015/0338167) as applied to claim 1 above, and further in view of Binello (DE 3616816 A1).
Regarding claim 21, Tomoi as modified fails to disclose wherein the housing comprises at least one retainer designed to hold the heat exchanger inside the inner frame.
Binello (Fig. 1) discloses wherein the housing (3) comprises at least one retainer (claws 12 having a member that connects the seat 4 and a tooth or latching end, corresponding to the interpreted structure above) designed to hold the heat exchanger inside the inner frame (the claws hold the heat exchanger 2 and when Binello is provided in Tomoi, the claws hold the heat exchanger 201 within the opening 290a and thus also the added inner frame of Pomin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the housing comprises at least one retainer designed to hold the heat exchanger inside the inner frame in Tomoi as taught by Binello in order to prevent the heat exchanger slides out from the opening 290a of the member 290.
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the modification of Tomoi in view of Pomin would render Tomoi unsatisfactory for its intended purpose, it is noted that the modification of Tomoi does not directly import an entire heat exchanger structure of Pomin. Instead, the modification involves adding frames to the heat exchanger and couplings in the housing to receive the frames of the heat exchanger. As a result, the frame of the heat exchanger 201 is received in the couplings of the housing 290 to secure the heat exchanger inside the housing. The modified heat exchanger 201 still has an internal fluid flow paths to allow heat exchange of the water and refrigerant flowing within the heat exchanger and the housing. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763              

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763